Citation Nr: 1529780	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for lumbosacral strain with degenerative disc and joint disease status post decompression surgery with residual scar, prior to April 27, 2012.

2. Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc and joint disease status post decompression surgery with residual scar, beginning April 27, 2012.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A November 2013 rating decision staged the evaluation and increased the evaluation to 40 percent beginning April 27, 2012.

In April 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In April 2015, prior to the promulgation of a decision in the appeal expressed a desire to withdraw the issue of entitlement to an evaluation in excess of 20 percent for a lumbosacral strain with degenerative disc and joint disease status post decompression surgery with residual scar, prior to April 27, 2012. 

2. In April 2015, prior to the promulgation of a decision in the appeal, the Veteran expressed a desire to withdraw the issue of entitlement to an evaluation in excess of 40 percent for a lumbosacral strain with degenerative disc and joint disease status post decompression surgery with residual scar, beginning April 27, 2012.


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of the appeal pertinent to the issue of entitlement to an evaluation in excess of 20 percent for a lumbosacral strain with degenerative disc and joint disease status post decompression surgery with residual scar, prior to April 27, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal by the Veteran of the appeal pertinent to the issue of entitlement to an evaluation in excess of 40 percent for a lumbosacral strain with degenerative disc and joint disease status post decompression surgery with residual scar, beginning April 27, 2012, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has clearly expressed his intent to withdraw his appeal as to the issues of entitlement to an evaluation in excess of 20 percent for a lumbosacral strain with degenerative disc and joint disease status post decompression surgery with residual scar, prior to April 27, 2012, and entitlement to an evaluation in excess of 40 percent for a lumbosacral strain with degenerative disc and joint disease status post decompression surgery with residual scar, beginning April 27, 2012.  In that regard, the Veteran submitted an April 2015 statement expressing that he is satisfied with the November 2013 rating decision and wishes to "pull all conditions" on appeal.  Consequently, the Board finds that the Veteran has withdrawn his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal as to the claim of entitlement to an evaluation in excess of 20 percent for a lumbosacral strain with degenerative disc and joint disease status post decompression surgery with residual scar, prior to April 27, 2012, is dismissed.

The appeal as to the claim of entitlement to an evaluation in excess of 40 percent for a lumbosacral strain with degenerative disc and joint disease status post decompression surgery with residual scar, beginning April 27, 2012, is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


